DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a receiving unit that receives, a selecting unit that selects, and a transmitting unit that transmits in claim 1, a control unit that deactivates in claim 2, an acquiring unit that acquires, a selecting unit that selects, a providing unit that provides in claim 6 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-4, 8 and 10 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Tachiwa (US20180242303).

Per claim 1, Tachiwa discloses a wireless communication apparatus that is able to perform a first wireless communication and a second wireless communication, the second wireless communication having power consumption lower than that of the first wireless communication (paragraph 0025, i.e. a camera 100, for example, uploads captured image data to a server 103 on a network [e.g. the Internet] via an access point (AP) 102 of a wireless LAN. The camera 100 obtains AP information, which is for connecting to the AP 102, from a smartphone 101 by wireless communication that is based on the Bluetooth low energy [BLE]) , the wireless communication apparatus comprising: a receiving unit that receives, from another wireless communication apparatus through the second wireless communication, information indicating a channel which said another wireless communication apparatus is able to use in the first wireless communication (paragraph 0033 and 0034, i.e. since the communicable range of BLE communication has a sufficiently short distance, if the AP 102 is present in the proximity of the smartphone 101, it can be estimated that the camera 100 and by being notified that the smartphone 101 has detected the AP 102 in its proximity, and being provided with the AP information of the AP 102, the camera 100 can connect to the AP 102) ; a selecting unit that selects a communication parameter to be provided to said another wireless communication apparatus based on the information received by the receiving unit (paragraph 0037, i.e. the smartphone 101 has, for example, the function of displaying a list 
Per claim 2, Tachiwa discloses the wireless communication apparatus according to Claim 1, further comprising: a control unit that deactivates an operation of a wireless communication unit that performs the second wireless communication after the transmitting unit transmits the required information (paragraphs 0046 and 0048, i.e. upon completing the transmission of the data to be transmitted, the AP information requesting unit 303 controls the wireless LAN communication unit 301 so that it disconnects the connection with the AP 102 and while performing any of the steps above, the AP information requesting unit 303 goes back to step S401 whenever BLE communication with the smartphone 101 is disconnected).
Per claim 3, Tachiwa discloses the wireless communication apparatus according to Claim 1, wherein a scanning process to detect an access point is not performed in the first wireless communication (the smartphone 101 has, for example, the function of obtaining the AP identifiers by performing a passive scan prescribed by the wireless LAN standard or the smartphone 101 may have the function of automatically performing a scan.

Per claim 8, refer to the same rationale as explained in claim 1.
Per claim 10, refer to the same rationale as explained in claim 1 (see paragraph 0077, non-transitory storage medium).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 6, 7, 9 and 11 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by McCann et al.  (US20170257819) (hereinafter McCann).

Per claim 6, McCann discloses a wireless communication apparatus comprising: an acquiring unit that acquires information used to select a communication parameter necessary to connect to an apparatus that forms a wireless communication network (paragraph 0035, i.e. when the headless device 102 initially starts or first appears within range of the network 104 [or more specifically, within range of an AP 106 in the network 104], a procedure to setup the headless device 102 for communications in the network 104 is triggered.  As part of this procedure, the headless device 102 receives information 110 relating to provisioning, which can be from a network node such as the AP 106 or via identifiers and paragraph 0034, i.e. each of such multiple networks can include a respective provisioning server, and the 
headless device 102 [in combination with a mediator device 112] can select from among the multiple provisioning servers) and an encryption key used in providing the selected communication parameter to another wireless communication apparatus (paragraphs 0020 and 0034, i.e. the DPP key is used to encrypt and decrypt data exchanged between a DPP configurator and an electronic device to be provisioned and the information 110 relating to provisioning can include an identifier of an available 

of available provisioning servers) ; a selecting unit that selects a communication parameter to be provided to said another wireless communication apparatus based on the information acquired by the acquiring unit (paragraph 0038, i.e. information 116 [information related to provisioning]sent from the headless device 102 to the mediator device 112 can be presented [e.g. displayed] in the UI 114, 
to allow a user of the mediator device 112 to make a selection or perform other 
interaction in response to the presented information in the UI 114) ; and a providing unit that provides the communication parameter selected by the selecting unit to said another wireless communication apparatus using the encryption key acquired by the acquiring unit (paragraphs 0038 and 0040, i.e. the mediator device 112 sends information 118 to the headless device 102, where the information 118 includes information to indicate to the headless device to proceed with provisioning.  For example, the information 118 can include an identifier of a selected service provider and in response to the information 118 received from the mediator device 112, the headless device 102 can perform a provisioning procedure 120 with the provisioning server 108.  The provisioning procedure 120 can be part of a 
Passpoint OSU procedure, a DPP procedure [encryption - as indicated above], or any other type of procedure to setup the headless device 102 to enable communication in the network 104).
	Per claim 7, McCann discloses the wireless communication apparatus according to Claim 6, wherein the wireless communication apparatus operates as an enrollee defined in Device Provisioning Protocol (DPP)(paragraph 0081, see claim 5).
	Per claim 9, refer to the same rationale as explained in claim 6.
	Per claim 11, refer to the same rationale as explained in claim 6 (see paragraph 0105, non-transitory storage medium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachiwa as applied to claim1 above, and further in view of McCann. 
Per claim 5, Tachiwa discloses the wireless communication apparatus according to Claim 1, but fails to disclose wherein the wireless communication apparatus operates as an enrollee defined in Device Provisioning Protocol (DPP).
In an analogous field of endeavor, McCann discloses wherein the wireless communication apparatus operates as an enrollee defined in Device Provisioning Protocol (DPP) (paragraph 0081, i.e. the mediator device 708 can be used to cause the headless enrollee device 704 to activate a camera of the headless device 704 to capture the code associated with the DPP configurator 702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of McCann into the invention of Tachiwa, where Tachiwa provides a communication system including a first apparatus and a second apparatus, 
the first apparatus transmits to the second apparatus a signal that requests information for connecting to a network and McCann provides DPP enables a configurator device (which is a gatekeeper) to provision 
other devices (enrollee devices) within a network, where the enrollee devices can include stations such as mobile devices or other user devices, access points (APs) in order to have better quality of service to verify a public key that represents the identify DPP configurators, which implements a mediator device for provisioning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647